Exhibit Autoliv Inc. Series No:Bond 2/2008 TERMS AND CONDITIONS for Autoliv Inc. Issue of SKr 3 Month STIBOR + 0.90% Floating Rate Bonds due 2011 (the "Bonds") §1 Definitions The following expressions shall have the meaning ascribed to them below. Account Operator: A bank or other entity granted permission to be an account operator under the Registration of Financial Instruments Act (1998:1479) and with whom a Bondholder has opened a VP-Account concerning a Bond. Business Day: A day on which banks settle payments in Stockholm. Bond: A promissory note of the kind described in the Registration of Financial Instruments Act (1998:1479) and issued by the Issuer in accordance with these terms and conditions. Bondholder: Institution or person who is recorded on a VP-Account as creditor in respect of a Bond. Calculation Agent: AB SEK Securities, org. No. 556608-8885 STIBOR: The interest rate (1) quoted at approximately 11 a.m. (Stockholm time) on the relevant Business Day on Reuter’s page ”SIDE” (or through such other system or on such other page as shall replace the system or page stated) or,if no such quotation is given - (2), at the time indicated above according to notification from the Calculation Agentcorresponding to the arithmetic mean of the Reference Banks quoted interest rates for deposits of SKr 100,000,000 in the Interbank Market in Stockholm for the relevant period or -if only one or no such quotation is available - (3), the Calculation Agent’sassessment of the interest rate offered by the Reference Banks, for lending of SKr 100,000,000 for the relevant period in the Interbank Market in Stockholm -1- ISIN No.: SE0002655514 Issue Date: 17 October 2008 Issuer: Autoliv Inc., IRS Employers Identification Number: 51-0378542 Issuing Dealer: AB SEK Securities, org. no. 556608-8885 Group Company: Each company that is part of the group, in addition to the Issuer, and, according to latest audited consolidated statement, has assets or business volume exceeding 10 per cent. of the group’s aggregated assets or business volume. Loan: The loan which will be represented by these Bonds. Maturity Date: 17 October 2011. If the Maturity Date falls on a day which is not a Business Day, such day shall be postponed to the first following day that is a Business Day unless that day falls in the next calendar month in which case that date will be the first preceding day that is a Business Day. SKr: The lawful currency of the Kingdom of Sweden VP-Account: A securities account maintained pursuant to the Registration of Financial Instruments Act where the Bondholder’s possession of Bonds is registered. VPC:VPC AB, org. No. 556112-8074 -2- §2Registration The Bonds will be registered in a VP-Account on behalf of the Bondholder, and no physical notes representing the Bonds will be issued.The Issuer is entitled to access to the registry of Bondholders, including nominee list of owners, at all times. No person shall be registered in a VP-Account as a Bondholder unless such person shall have first provided to the Issuer an IRS Form W-8 or other documentation that, in the sole discretion of the Issuer, satisfies the requirements of Title 26 of the United States Code of Federal Regulations, § 1.871-14(c)(2) or any similar requirements of U.S. tax law that may be in effect at the time registration is sought.Each Bondholder shall provide to the Issuer a replacement Form W-8 or other documentation meeting the requirements of the foregoing sentence upon the earliest of (i) the date on which the previously provided form or other documentation expires, (ii) the date that is fifteen days after any information on the previously provided form or documentation becomes incorrect, or (iii) a request by the Issuer for a replacement from or other documentation.The Issuer shall provide VPC with copies of all forms and other documentation that the Issuer obtains under this § 2. A request concerning the registration of a Bond shall be addressed to the Account Operator. Any person who acquires the right to receive payment under a Bond through a mandate, a pledge, regulations in the Code on Parenthood and Guardianship, conditions in a will or in a deed of gift or otherwise shall register such right to receive payment. §3 Nominal Amount The initial Nominal Amount is SKr 300,000,000 and is represented by denominations (“Denominations”) in the initial amount of SKr §4Status These Bonds constitutes a direct, unconditional, unsecured and unsubordinated obligation of the Issuer and ranks and will rank pari passu with all other unsecured obligations (other than subordinated obligations) of the Issuer. §5 Interest Rate Provisions The Loan will bear a floating interest, from (but excluding) the Issue Date to (and including) the Maturity Date, payable quarterly in arrears on each Interest Payment Date. -3- The amount of interest (the “Interest Amount”) payable per Denomination on each Interest Payment Date will be calculated and determined by the Calculation Agent in accordance with the following formula:- SKr 10,000,000 x (Floating Rate + 0.90%) x Day Count Fraction Where:- ”Day Count Fraction” means the actual number of days in the relevant Interest Period divided by “Floating Rate” means 3 months STIBOR, which means that the rate for aReset Date will be the rate for deposits of SKr for a period of 3 months which appears on theReuter’s page ”SIDE” (or through such other system or on such other page as shall replace the system or page stated) on the day that is two (2) Business Days preceding that Reset Date. Fall Back Provision: please refer to the definition of STIBOR above. ”Interest Period” means each period beginning on (but excluding) the Issue Date, or any Interest Payment Date and ending on (and including) the next Interest Payment Date. Each Interest Period is 3 months. The final Interest Period runs from (but excluding) 17 July 2011 to (and including) the Maturity Date. “Interest Payment Dates” means 17 January, 17 April, 17 July and 17 October in each year, from and including 17 January 2009 to and including the Maturity Date. If an Interest Payment Date falls on a day which is not a Business Day, such day shall be postponed to the first following day that is a Business Day unless that day falls in the next calendar month in which case that date will be the first preceding day that is a Business Day. “Reference Banks” means four major banks, as appointed by the Calculation Agent, quoting STIBOR at such relevant time. ”Reset Date” means the first day in each Interest Period. ”Representative Amount” means an amount which is representative for one sole transaction in the Stockholm interbank market at the relevant time (11.00 a.m. Stockholm time). In case the Calculation Agent cannot determine the rate of interest due to such impediment as referred to in §18 section 1 below, the rate of interest for the nearest preceding Interest Period will be applied. As soon as the impediment has ceased, the Calculation Agent shall determine the new rate of interest in accordance with the definition of STIBOR, to be applied from and including the second Business Day after the day of determination for the remaining relevant Interest Period. -4- §6 Payments Payment of principal and interest shall be made in the Currency in which the Loan has been issued to the person, who on the 5th (fifth) Business Day prior to the due date or on the Business Day closer to the due date which may generally be applied on the Swedish bond market (the "Record Date"), is the Bondholder. Where the Bondholder has specified, through an Account Operator, that an amount shall be deposited into a specified bank account, the deposit shall be made through VPC on the relevant payment date. Otherwise VPC will forward such amount to the address registered by VPC on the Record Date in respect of such Bondholder. In the event that any relevant payment date falls on a day which is not a Business Day, the amount shall be deposited on the first following day that is a Business Day unless that day falls in the next calendar month in which case that date will be the first preceding day that is a Business Day. For the avoidance of any doubt, interest shall only accrue up to but excluding the Maturity Date. In the event that VPC, due to a delay of the Issuer or any other impediment, is unable to disburse the amounts in accordance with the above, the amount shall be disbursed by VPC, as soon as the impediment has ceased, to the person registered as Bondholder on the Record Date. In the event that the Issuer, due to an impediment of VPC, as described in §18 below, is unable to disburse the amount in accordance with the above, the amount shall be disbursed by VPC, as soon as the impediment ceases. In such case interest shall accrue in accordance with §8 section 2 below. In the event it transpires that any person to whom a payment has been made in accordance with the above was not entitled to receive such amount, VPC and the Issuer shall nevertheless be deemed to have fulfilled their payment obligation.However, the aforementioned shall not apply where VPC and the Issuer knew that the amount had fallen into the wrong hands or failed to exercise the degree of care reasonably required in the circumstances. Notwithstanding anything contained in this § 6, VPC shall not participate in the making of any payment hereunder (and the Issuer shall instead make such payment without the participation of VPC) unless the Issuer, in accordance with §2, have confirmed to VPC that no United States taxes are required to be withheld from such payment. §7 Redemption Amount The Maturity Redemption Amount payable per Denomination on the Maturity Date will be SKr 10,000,000. §8 Interest on Overdue Amount In the event of late payment, interest shall accrue on the overdue amount from and including the due date up to but excluding the date of actual payment at a rate of interest equal to STIBOR for the term of one week, during the period of the delay with an addition of two percentage units. STIBOR shall, in such context, be determined on the first Business Day of each calendar week during the period of delay. Subject to the provisions in the second paragraph, interest on overdue amounts in respect of interest bearing Loans shall in no case be less than the rate of interest applicable to the relevant Loan on the relevant due date with an addition of two percentage units.
